Valicer, J.
When this case was called, counsel for plaintiff in error stated that the points made in the case had already been decided against him by this Court, and he did not ask to re-argue them. He stated, as a reason for bringing up the case, that he desired to get it in a shape to enable him to carry it to the Supreme Court of the United States, and wished a judgment pro forma to enable him to do so.
1. Our reasons for affirming this judgment may be found in the cases of Hand vs. Armstrong, 34 Ga. R., 232; Freeman vs. Bass, ib., 355; and Bass vs. Ware, ib., 386. With the reasons then given and the points decided, we are fully satisfied, and reiterate the doctrines then enunciated. Subsequent reading and reflection have but strengthened our convictions of the correctness of the conclusions to which we then came.
As the counsel stated a satisfactory reason for bringing up *440a case which he admitted had already been decided by this Court, we do not award damages against his client, as we otherwise would have felt it our duty to do. This is a power we hope we may not often be required to exercise; yet whenever we may think a' cause shall have been brought up for delay only, we shall not be slow to visit the consequences on the party who' may thus- abuse the powers and processes of the Court. See Code, 4182.
Judgment affirmed..